This application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
After 6/29/22 amendment
Canceled	2 3 11 12
New		none
Amended 	1 10
Claims 1, 4-10, 13-20 are examined.  					Effective date: 20 May 2020

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Organizing Human Activity 









The claims : ORGANIZING HUMAN ACTIVITY, using math for targeting an offer. MPEP 2104-6
Exemplary Claim 1

1. An [ automated ] machine learning (ML) selection and recommendation method comprising:
[Wingdings font/0xA2] receiving, at a [processor], user interaction data of a user for a plurality of electronically-presented offers, the user interaction data for each respective offer indicating a frequency and a quality of user interactions with the offer
[Wingdings font/0xA2] generating, by the processor, a plurality of labels, the generating comprising generating a label for each respective offer according to a comparison of the quality of the user interactions of the respective offer to the frequency of the user interactions of the respective offer, where the label is a positive label or a negative label
[Wingdings font/0xA2] a determination that the user has been presented the respective offer a predetermined number of times but has not clicked on the offer
[Wingdings font/0xA2] in response to the determination that the user has been presented the respective offer a predetermined number of times but has not clicked on the offer, the generated label is a negative label 
[Wingdings font/0xA2] determining, by the processor, whether the generating produced both positive and negative labels
[Wingdings font/0xA2] selecting, by the processor, one of a plurality of available ML models, wherein a two-class ML model is chosen in response to determining that the generating produced both positive and negative labels and a one-class ML model is chosen in response to determining that the generating did not produce both positive and negative labels
[Wingdings font/0xA2] processing, by the processor, user profile data of the user with the selected ML model to generate at least one prediction
[Wingdings font/0xA2] selecting, by the processor, a recommended offer corresponding to the at least one prediction
[Wingdings font/0xA2] presenting, by the processor, the recommended offer to the user by a [user interface]
[Generic element]
Processer
User interface
+
Certain Methods Of Organizing Human Behavior 

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
advertise offer to target user
computer implemented


Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from more than a half-century ago).
SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

Here, the math relates to targeting user, instead of investment there (SAP America v InvestPic (CAFC 2018) p.10 slip). This is a difference of data labels. The difference is neither here nor there.
Claims 1, 10 17 are similar.								
It could be done with w/o computer, with pencil paper and hand offer to a person.
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 206).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 

The dependent claims spell out math and data labels for targeting an offer, followed by extra solution activity (present recommended offer).

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
35 U.S.C. § 101. 
Laws of nature, natural phenomena, and abstract ideas are not patentable. See Alice Corp. v. CLS Bank Int’], 573 U.S. 208, 216 (2014).

To distinguish patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications, we first determine whether the claims are directed to a patent-ineligible concept. Id. at 217. If they are, we consider the claim elements, individually and as an ordered combination, to determine if any additional elements provide an inventive concept sufficient to ensure that the claims in practice amount to significantly more than a patent on the ineligible concept. /d. at 217-18.

The USPTO has issued guidance for this framework. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Revised Guidance”); MANUAL OF PATENT EXAMINING PROCEDURE § 2106 (9th Ed. Rev. 10.2019, June 2020). To determine if a claim is “directed to” an abstract idea, we evaluate whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas in the Revised Guidance (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application. Revised Guidance, 84 Fed. Reg. at 52—55. 

“A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Revised Guidance, 84 Fed. Reg. at 54.

If a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, we consider whether the claim (3) provides an inventive concept such as by adding a limitation beyond a judicial exception that is not “well-understood, routine, conventional” in the
field or (4) appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Revised Guidance, 84 Fed. Reg. at 56.

The system uses the results of this data collection and analysis to recommend an offer.

Such data processing steps have been held to recite an abstract idea. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from
ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) (“[F]iltering content is an abstract idea because it is a longstanding, well-
known method of organizing human behavior.”); /n re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (classifying and storing digital images in an organized manner by attaching classification data is a method of organizing human activity); Content Extraction & Transmission
LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (collecting data, recognizing and extracting certain data in the collection, and storing the data recite steps humans always have performed to organize such data and activity); see also Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (“The parsing and comparing of claims 1—3 and 9 are similar to the collecting and recognizing of Content Extraction . . . and the classifying in an organized manner of TL/....”).

Similarly, here, a person can collect data and compare to select and recommend an offer. See CyberSource Corporation v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011) (a person can obtain information about Internet credit card transactions by reading records in a preexisting database, make a map of credit card numbers by writing down a list of credit card transactions made from a particular IP address (location), and use that map to determine if credit card transactions are valid by identifying transactions that use different credit cards with different names from the same IP address)

Targeting offers to users based interactions is a form of targeted advertising, marketing, and sales and fundamental practice long prevalent in our system. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369-70 (Fed. Cir. 2015) (tailoring content delivered to a user based on information known about the user and user navigation data to include a user’s location and address is a fundamental practice long prevalent in our system) (citing Alice, 573 U.S. at 219); see also British Telecommunications PLC v. [AC/InteractiveCorp, 813 F. App’x 584, 587 (Fed. Cir. 2020) (tailoring information based on a user’s location is an abstract idea); In re Morsa, 809 F. App’x 913, 917 (Fed. Cir. 2020) (customizing information based on information known about the user and matching users to an advertiser is a form of targeted advertising).

Step 2b

A generic computer implementation is not sufficient to make an abstract idea patent eligible. See Alice, 573 U.S. at 223 (“[Ml]ere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea ‘while adding the words
“apply it’ is not enough for patent eligibility.”) (citation omitted); BSG Tech LLC v. BuySeasons, 899 F.3d 1281, 1286 (Fed. Cir. 2018) (“We have consistently held, however, that claims are not saved from abstraction merely because they recite components more specific than a generic computer.”); TL, 823 F.3d at 611 (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry”; the specification makes clear that a telephone unit and server “merely provide a generic environment in which to carry out the abstract idea.”); Intellectual Ventures, 792 F.3d at 1368 (claiming a database, a user profile, and a communication medium recited generic computer elements that performed generic computer tasks that did not make the abstract idea patent eligible).

“T]he claims here do not ‘ha[ve] the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it.” Ericsson Inc. v. TCL Comme’n Tech. Holdings Ltd., 955 F.3d 1317, 1328 (Fed. Cir. 2020) (“Merely claiming ‘those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance,’ does not make a claim eligible at step one.”) (citations omitted); see also SAP, 898 F.3d at 1167-68 (to avoid ineligibility, a claim must have the specificity to transform it from one claiming only a
result to one claiming a way of achieving it); Elec. Power, 830 F.3d at 1356 (“[T]he essentially result-focused, functional character of claim language has been a frequent feature of claims held ineligible under § 101... .”).

And automating a process for a user’s convenience does not transform an abstract idea. Nor do generic speed or efficiency improvements resulting from a generic computer implementation improve computers or technology. See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir. 2019)
(“But the need to perform tasks automatically is not a unique technical problem.”); Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (“The only improvements identified in the specification are generic speed and efficiency improvements inherent in applying the use of a computer to any task... . This is not an improvement in the functioning of the computer itself.”); Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“[A]utomation of manual processes using generic computers does not constitute a patentable
improvement in computer technology.”); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“Using a computer to accelerate an ineligible mental process does not make that process patent-eligible.”).

Applicant will not benefit from comparison with claim 1 of Example 42 of the 2019 Subject Matter Eligibility Examples: Abstract Ideas. Example 42 is a method of storing patient information in a standardized format by allowing users remote access over a network to update patient information in a non-standardized format that is converted to a standardized format, stored, and sent as updated data in a message to all users over the network in real time. Id. at 18-19. No similarity to claims here.

Transmitting electronic offer information based on user preferences determined from the data collection and analysis by the claimed system is part of the abstract idea or extra-solution activity. See Elec. Power, 830 F.3d at 1354 (“[W]e have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”).

Accordingly, we determine that claim 1 lacks additional elements that are sufficient to integrate the abstract idea into a practical application.

“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.” BSG, 899 F.3d at 1290-91. “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” Jd. at 1290; see also Elec. Power, 830 F.3d at 1355 (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. ... We have repeatedly held that such invocations of
computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.”).

Any contention that claim 2 of Example 35 of the USPTO’s December 2016 examples is analogous to the instant claims would fail. Appeal Br. 14—15. Claim 2 of Example 35 recites a method of authenticating a customer’s identity for an ATM transaction by obtaining customer-specific information
from a bank card, comparing the information to customer information from a financial institution to verify the customer’s identity, generating a random code to send to a mobile device registered to the customer, reading by the ATM an image from the customer’s mobile device generated in response to
the random code, decrypting the read image, and analyzing the decrypted code and generated code to determine if they match to verify a customer’s identity. Subject Matter Eligibility Examples: Business Methods, Dec. 2016, at 7-8. No similarity to claim 1.

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional elements (processor, user interface) alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

RESPONSE TO REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
 
101
If applicant is going to make the DDR argument, he must show the claims are rooted in the Internet. But applicant doesn’t do that. Applicant is data gathering with generic elements generally applied and is not “solving a technical problem rooted in the computer technology of clickable online advertisements” (remarks p2). The “predetermined number of times” and “poor target quality “ are not rooted in the internet but rather Certain Methods of Organizing Human Activity. And “look and feel” is not claimed.
103
Withdrawn.

Conclusion
Pertinent prior art cited but not relied upon for limitation two class in claim 1 	
	US 20130031522 ¶ 39

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681